Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 1 of 23 PageID #: 357



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
MATTHEW RUSSELL, on behalf of himself
and all others similarly situated,

                                   Plaintiff,
                                                            MEMORANDUM & ORDER
            -against-                                       17-CV-4274(JS)(AYS)

FORSTER & GARBUS, LLP, LVNV FUNDING LLC,
SHERMAN FINANCIAL GROUP, LLC, MARK A.
GARBUS, and RONALD FORSTER,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      Mitchell L. Pashkin, Esq.
                    775 Park Avenue, Suite 255
                    Huntington, New York 11743

For Defendants
Forster & Garbus, LLP
Mark A. Garbus, and
Ronald Forster:     Robert L. Arleo, Esq.
                    380 Lexington Avenue, 17th Floor
                    New York, New York 10168

Remaining
Defendants:                No appearance.

SEYBERT, District Judge:

            Plaintiff Matthew Russell (“Plaintiff”) commenced this

proposed class action, individually and on behalf of all others

similarly      situated,    against       defendants   Forster      &   Garbus,   LLP

(“F&G”), LVNV Funding LLC (“LVNV”), Sherman Financial Group, LLC

(“Sherman”),      Mark     A.    Garbus    (“Garbus”),      and    Ronald   Forster

(“Forster”) (collectively, “Defendants”), alleging violations of

the     Fair      Debt          Collection      Practices         Act    (“FDCPA”),
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 2 of 23 PageID #: 358



15 U.S.C. § 1692, et seq., arising out of LVNV Funding LLC v.

Matthew    Russell      (No.   CA2016001549),      a   debt      collection         action

pending in the Supreme Court of the State of New York, Broome

County (the “State Action”). (Compl., D.E. 1; State Action Compl.,

D.E.   1-1.)      Currently       before   the   Court      is   F&G,    Garbus,       and

Forster’s       (the    “Moving     Defendants”)       motion      to        deny    class

certification.1        (Mot., D.E. 22; Def. Am. Br., D.E. 24; Def. Reply,

D.E. 29.)       For the reasons that follow, the Moving Defendants’

motion is GRANTED.

                       BACKGROUND AND PROCEDURAL HISTORY2

            Forster and Garbus are the named partners at F&G, a law

firm retained by LVNV to assist in collecting debts owned by LVNV.

(Compl.    ¶¶    8-9,    14-15;    Def.    Am.   Br.   at    1.)        On    or    around

June 28, 2016, F&G, on behalf of LVNV, initiated the State Action




1 Although the motion is fashioned as a motion to strike class
allegations pursuant to Federal Rule of Civil Procedure 12(f)
(see Mot.), the motion asks the Court to deny class
certification. (Def. Am. Br. at 10 (citing Federal Rule of
Civil Procedure 23(c)(1)(A) for the proposition that a court may
“decide whether to certify an action as a class action ‘at an
early practicable time after a person sues . . . as a class
representative.’”).) Plaintiff does not argue otherwise. Thus,
the Court construes the motion as a preemptive motion to deny
class certification.

2 The following facts are drawn from the Complaint and the
parties’ submission and are repeated here only to the extent
necessary to resolve the instant motion.


                                           2
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 3 of 23 PageID #: 359



to collect credit card debt3 Plaintiff incurred to Credit One Bank,

NA (“Credit One”).        (See State Action Compl.)

              On July 18, 2017, Plaintiff initiated this class action

and asserted:      (1) that F&G lacks standing or legal authority to

file the State Action “based on the lack of proper notice of

assignments of the debt and/or inability to produce a complete

chain of title” in violation of the FDCPA (First Class Claim);

(2) that F&G “did not fulfill its legal obligation to conduct a

meaningful attorney review before it filed and/or served” the State

Action in violation of the FDCPA (Second Class Claim); (3) the

State Action complaint is a “false deceptive or misleading means”

of communication in violation of the FDCPA (Third Class Claim);

and (4) the State Action is an “unfair or unconscionable means to

collect or attempt to collect a debt” in violation of the FDCPA

(Fourth Class Claim).       (See generally Compl. ¶¶ 21-30.)

              The proposed class consists of all persons sued within

one year of this action by or on behalf of (1) LVNV or Sherman or

(2) F&G.       (Compl. ¶ 32.)           The   Complaint   also   alleges   that

“Plaintiff will fairly and adequately represent the interests of

the   class    members”    and   that    “Plaintiff   has   retained   counsel

experienced in consumer credit and debt collection abuse cases and

class actions.”      (Compl. ¶ 36.)


3 The debt was assigned to LVNV from Sherman on December 14, 2015.
(State Action Compl. at 2.)
                                          3
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 4 of 23 PageID #: 360



             On    February 21, 2019,      Plaintiff     appeared    for    a

deposition to give sworn testimony under oath.4             (Pl. Tr., D.E.

22-2.)    Plaintiff testified that he retained his counsel, Mitchell

Pashkin (“Pashkin” or “Plaintiff’s counsel”), through his wife

(Pl. Tr. at 17:8-14) and that his wife asked him to speak with

Pashkin “because of the situation at hand” and because he was “told

[he] was receiving letters which [he] wasn’t receiving” (Pl. Tr.

19:20-20:4).      Plaintiff spoke with Pashkin for the first time only

two months prior to the deposition.          (Pl. Tr. 18:3-5; 19:17-19.)

Plaintiff also testified that he first saw the Complaint in this

action at his deposition and did not have an answer as to why he

named Garbus and Forster in the Complaint.             (Pl. Tr. 20:16-21:1;

14:3-9.)      Plaintiff stated that he understood this action to

involve the “sale of [his] name without telling [him] about it”

but he did not know what he wanted as an outcome.               (Pl. Tr. at

15:6-7; 14:1-2; 15:8-14.)       Plaintiff did not know whether he ever

saw the State Action complaint but testified that his wife received

a copy from Pashkin, who now represents him in the State Action.

(Pl. Tr. 28:6-29:19.)        Plaintiff did not know whether he owed a

debt to Credit One or whether he received collection letters from

F&G.     (Pl. Tr. 30:19-21, 31:6-11.)




4 Plaintiff’s counsel appeared at Plaintiff’s deposition but did
not ask any questions. (See Pl. Tr.)
                                      4
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 5 of 23 PageID #: 361



            Plaintiff testified that his wife authorized Pashkin to

initiate this action in his name.         (Pl. Tr. 26:15-17.)      Plaintiff

did not sign a retainer agreement with Pashkin and did not know

how Pashkin was being paid for his services but explained that his

“wife would know.”      (Pl. Tr. 18:11-21.)     Plaintiff stated that his

“wife handles” the review of all documents in this action.               (Pl.

Tr. 21:14-17.)

            Further, Plaintiff did not know his responsibilities as

a class representative nor did he know whether Pashkin ever

explained those responsibilities to him.                (Pl. Tr. 22:5-22.)

Plaintiff did not know the class he purports to represent (Pl. Tr.

25:7-20; 26:9-11) and did not know if Pashkin ever informed him of

a proposed class (Pl. Tr. 26:12-14).          Plaintiff further testified

he did not know that he may need to pay his “pro rata share” of

costs if unsuccessful in this action.          (Pl. Tr. 23:5-24:5.)

            Plaintiff’s      wife,    Jane    Russell     (“Mrs. Russell”),

appeared for a deposition on March 15, 2019.5            (Russell Tr., D.E.

27-1.)    Mrs. Russell, who is not represented by Pashkin, stated

that prior to her deposition she exchanged e-mails with Pashkin

who said to “be honest in the fact that [ ] we’re [ ] the class

representative.”      (Russell Tr. 9:24-10:2.)       When asked to explain

what she meant by “we’re the class representative,” Mrs. Russell


5 Plaintiff’s counsel appeared at Mrs. Russell’s deposition but
did not ask any questions. (See Russel Tr.)
                                      5
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 6 of 23 PageID #: 362



clarified that she was “speaking on behalf of [Plaintiff] really,

I think, I believe.” (Russell Tr. 10:3-6.) Mrs. Russell testified

that she is not necessarily “running” this action but that, as

Plaintiff’s wife, she “handle[s] all of our business affairs” and

that she is “just a go-between” Pashkin and Plaintiff.               (Russell

Tr. at 10:7-13; 27:17-22.)          Mrs. Russell also testified that she

authorized Pashkin, on Plaintiff’s behalf, to file this action

after she “spoke to [Plaintiff] about it, and he gave his okay”

and after Plaintiff asked Mrs. Russell what she thought and they

“agreed.”    (Russell Tr. at 29:9-18.)

            Mrs. Russell also testified that she did not sign a

retainer agreement but that Pashkin “agreed to take care of the

[State Action] against [Plaintiff] in exchange for us allowing him

to file the . . . Fair Debt Collection Act lawsuit.”           (Russell Tr.

at 24:6-13.)     Mrs. Russell had not seen the Complaint prior to her

deposition.       (Russell    Tr.    at    30:23-25.)     As   for   whether

Mrs. Russell ever explained to Plaintiff his duties as class

representative, she said that “he would have to appear for a

deposition.”      (Russell Tr. at 32:12-16.)        Further, Mrs. Russell

testified that both she and Plaintiff did not communicate with

Pashkin at all during the year 2018. (Russell Tr. at 31:21-32:11.)

Finally, Mrs. Russell did not know whether an answer had been filed

in the State Action and she has not received any documents related

to this action.      (Russell Tr. at 26:9-16.)

                                       6
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 7 of 23 PageID #: 363



                                  ANALYSIS

I.    Legal Standard

            Federal Rule of Civil Procedure 23(c)(1)(A) provides

that “[w]hen a person sues or is sued as a representative of a

class, the court must--at an early practicable time--determine by

order whether to certify the action as a class action.”               “This is

normally accomplished by plaintiff’s motion for certification.”

Fedotov v. Peter T. Roach & Assocs., P.C., 354 F. Supp. 2d 471,

478   (S.D.N.Y.    2005)    (internal       quotation   marks   and   citation

omitted).      However, “‘[t]he defendant need not wait for the

plaintiff to act [and] [t]he defendant may move for an order

denying class certification.’”        Id. (quoting 5–23 Moore’s Federal

Practice 3d § 23.82).          Regardless of the moving party, “the

plaintiff will bear the burden of establishing the certification

requirements of Rule 23.”       Id. (citations omitted).

            To qualify for class certification, a plaintiff must

prove by a preponderance of the evidence that the “class meets the

four threshold requirements of Rule 23(a); if those requirements

are satisfied, [p]laintiffs must also establish that the class is

maintainable under at least one of the subsections of Rule 23(b).”

Spagnola v. Chubb Corp., 264 F.R.D. 76, 92 (S.D.N.Y. 2010);

Teamsters Local 445 Freight Div. Pension Fund v. Bombardier Inc.,

546 F.3d 196, 202 (2d Cir. 2008).



                                        7
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 8 of 23 PageID #: 364



            The four threshold requirements of Federal Rule of Civil

Procedure       23(a)       are:     “(1) numerosity,          (2) commonality,

(3) typicality, and (4) adequate representation.”                   Spagnola, 264

F.R.D. at 93.      Moreover, “[a]ll four elements must be met before

class certification can proceed.”            Wexler v. AT&T Corp., No. 15-

CV-0686, 2019 WL 5694028, at *3 (E.D.N.Y. Aug. 5, 2019), R&R

adopted, 2019 WL 4874746 (E.D.N.Y. Sept. 30, 2019).                  Federal Rule

of Civil Procedure 23 also “‘contains an implicit requirement that

the    proposed     class     be    precise,       objective     and    presently

ascertainable.’”        Spagnola, 264 F.R.D. at 93 (quoting Bakalar v.

Vavra, 237 F.R.D. 59, 64 (S.D.N.Y. 2006)).

II.   Discussion

            The    Moving    Defendants      argue    that     Plaintiff   cannot

establish one of the four threshold requirements of Federal Rule

of Civil Procedure 23(a):          adequate representation.         Specifically,

they argue that class certification should be denied on the grounds

that (1) Plaintiff is not an adequate class representative and

(2) Plaintiff’s counsel is not adequate class counsel.                       (See

generally Def. Am. Br.)        The Court addresses each in turn.

      A.    Class Representative

            The Moving Defendants argue that Plaintiff is not an

adequate class representative because (1) Plaintiff’s deposition

testimony    “demonstrate[es]        a   minimal     and   almost    non-existent

knowledge of the allegations” and his “lack of knowledge as to the

                                         8
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 9 of 23 PageID #: 365



class he seeks to represent” (Def. Am. Br. at 12) and (2) Plaintiff

“has so little knowledge of and involvement in this alleged class

action that he would be unwilling to protect the interests of the

class against the competing interests of his attorney, [ ] Pashkin,

to obtain as much attorney’s fees as he can as quickly as possible”

(Def. Am. Br. at 14.)

            Plaintiff responds that (1) there are no conflicts of

interest,       Defendants     have   not    shown      that   Plaintiff      lacks

credibility, and the fact that Plaintiff sat for a deposition

demonstrates Plaintiff’s commitment to prosecuting this case (Pl.

Opp.,    D.E.    28,   at    ECF   pp.   8-9);    (2) Plaintiff’s       “layman’s

understanding of the facts in this lawsuit” are demonstrated by

his testimony that this action involves “the sale of [Plaintiff’s]

name without telling [Plaintiff] about it” (Pl. Opp. at ECF pp. 9-

10); and (3) Plaintiff’s adequacy to serve as class representative

is “enhanced by having a wife who is able and willing to help him

better understand the nature of a class action lawsuit and better

understand the basis for the lawsuit” (Pl. Opp. at ECF p. 10) and

that his wife’s testimony shows that “Plaintiff is committed to

prosecuting this case” (Pl. Opp. at ECF p. 9).

            “‘[I]t     is    widely   agreed     that   adequacy   is   the   most

important factor to be considered’ when addressing requests for

class certification.”         Wexler, 2019 WL 5694028, at *3 (quoting In

re LILCO Secs. Litig., 111 F.R.D. 663, 672 (E.D.N.Y. 1986))

                                         9
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 10 of 23 PageID #: 366



 (alteration in original).          “A plaintiff requesting to represent a

 class must ‘fairly and adequately protect the interests of the

 class.’”    Id. (quoting FED. R. CIV. P. 23(a)(4)).             “Courts do not

 require the representative plaintiff to be the best of all possible

 plaintiffs.”    Spagnola, 264 F.R.D. at 95 (internal quotation marks

 and citation omitted).

             “‘[T]he adequacy requirement is twofold: the proposed

 class representative must have an interest in vigorously pursuing

 the claims of the class, and must have no interests antagonistic

 to the interests of other class members.’”                    Wexler, 2019 WL

 5694028, at *3 (quoting Denney v. Deutsche Bank AG, 443 F.3d 253,

 268 (2d Cir. 2006)).      The Court may also consider “(1) whether the

 proposed    plaintiffs       are   credible;      (2) whether      the    proposed

 plaintiffs have adequate knowledge of the case and are actively

 involved; and (3) whether the interest of the proposed plaintiffs

 are   in   conflict   with    those   of    the   remainder   of    the   class.”

 Spagnola, 264 F.R.D. at 95 (internal citations omitted).

             While the Court cannot fault Plaintiff for relying on

 his wife and attorney for advice, see e.g., Baffa v. Donaldson,

 Lufkin & Junrett Secs. Corp., 222 F.3d 52, 62 (2d Cir. 2000),

 Plaintiff’s deposition testimony makes clear that he does not have

 an “interest in vigorously pursuing the claims of the class.”

 Wexler, 2019 WL 5694028, at *3.              Indeed, Plaintiff’s testimony



                                        10
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 11 of 23 PageID #: 367



 evidences a “serious lack of familiarity with the suit.”6                          Darvin

 v. Int’l Harvester Co., 610 F. Supp. 255, 256 (S.D.N.Y. 1985);

 Greenspan v. Brassler, 78 F.R.D. 130, 133-34 (S.D.N.Y. 1978)

 (plaintiff     failed     to    meet      with     attorney       until   months    into

 litigation and lacked knowledge about facts in complaint).

              Plaintiff’s testimony demonstrates that his wife, who is

 not a party to this action, communicated with Plaintiff’s counsel

 and gave authorization to initiate this action on Plaintiff’s

 behalf.7    While Mrs. Russell may have initially communicated with

 Plaintiff’s counsel, Plaintiff did not speak with his attorney

 before initiating this action and then had no communication with

 his attorney for nearly a year and a half after this action was

 filed.

              Moreover, neither Plaintiff nor his wife had seen the

 Complaint     before      their     respective          depositions.       Similarly,

 Plaintiff     had   not     seen        the    State     Action    complaint,      which

 undoubtedly    serves      as     the    basis     of   this   action,     before    his

 deposition.      Plaintiff did not know the class he purports to


 6 In a letter to Magistrate Judge Anne Y. Shields, Plaintiff’s
 counsel stated that “Plaintiff has not made a Motion for Class
 Certification [and] most likely will not make such a motion
 based on his deposition testimony . . . .” (Feb. 28, 2019
 Letter, D.E. 19 at 2.)

 7 Plaintiff’s counsel’s declaration confirms this understanding.
 There, he details that Plaintiff’s wife agreed to his
 representation on Plaintiff’s behalf. (Pashkin Decl., D.E. 28-2,
 at ¶ 27.)
                                               11
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 12 of 23 PageID #: 368



 represent (Pl. Tr. 25:7-20) and did not know if his counsel ever

 informed him of the existence of a class (Pl. Tr. 26:12-14).             Nor

 could he, in his declaration, Plaintiff’s counsel stated that he

 explained he “would be able to get the debt collection lawsuit

 dismissed and get Plaintiff monetary compensation for having been

 illegally sued.”      (Pashkin Decl. ¶ 27 (emphasis added).)         What is

 more, Plaintiff could articulate–-albeit barely–-only one basis

 for pursuing this action:       that this action involves “the sale of

 [Plaintiff’s] name without telling [Plaintiff] about it.”               (Pl.

 Tr. at 15:6-7; 14:1-2; 15:8-14.)          Plaintiff made no reference to

 any of the other three claims alleged in the Complaint.

             Based on the foregoing, the Court finds that Plaintiff

 has virtually no familiarity with this action and no understanding

 of his role as class representative.           Thus, Plaintiff is not an

 adequate class representative.        See Scott v. N.Y.C. Dist. Council

 of Carpenters Pension Plan, 224 F.R.D. 353, 356 (S.D.N.Y. 2004)

 (finding plaintiffs inadequate to serve as class representatives

 where plaintiffs had an “alarming lack of familiarity with the

 suit, as well as little or nonexistent knowledge of their role as

 class representatives is manifest.”); Weisman v. Darneille, 78

 F.R.D.   669,   671   (S.D.N.Y.   1978)   (denying    certification    where

 “Plaintiff did not meet with his counsel in the ten months between

 the filing of the complaint and the day preceding his deposition,”

 could not “describe his claim or name the defendants,” “was not

                                      12
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 13 of 23 PageID #: 369



 even certain that he had seen a copy of the complaint before his

 deposition,” and “[a]part from his awareness that he must bear the

 costs    of    the   suit,    plaintiff       knows    none   of       the   duties      and

 responsibilities        of    a    class   representative . . . he               has   done

 little more in this action than write an initial letter to his

 counsel, sign a retainer and submit to a deposition.”); Beck v.

 Status Game Corp., No. 89-CV-2923, 1995 WL 422067, at *7 (S.D.N.Y.

 July    14,    1995)    (finding      plaintiffs       were   not      adequate        class

 representatives because “of their lack of familiarity with this

 suit and the lack of control that they have exercised over their

 attorneys.       [Plaintiff’s] deposition testimony indicates that he

 did not have any discussions with the attorneys in this case until

 two    years    after   the       complaint     was   filed   .    .    .    .   Although

 [Plaintiff] has a rudimentary knowledge of some of the facts on

 which this class action is predicated, his complete lack of

 communication with his attorneys during the first two years of

 this litigation demonstrates that he has failed to check the

 otherwise unfettered discretion of counsel in prosecuting this

 suit.” (internal quotation marks and citations omitted)).

                A review of cases analyzing challenges to proposed class

 representatives supports this finding.                  Most courts determine a

 plaintiff is an adequate class representatives where, in addition

 to complying with discovery, she submits an affidavit outlining

 her understanding of a class representatives’ responsibilities,

                                            13
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 14 of 23 PageID #: 370



 her     willingness   to    prosecute         the     case,     and   her     routine

 communications with counsel.           Leone v. Ashwood Fin., Inc., 257

 F.R.D. 343, 352 (E.D.N.Y. 2009) (adequate class representative

 where    plaintiff    “submitted       an      affidavit       stating      that    she

 understands the responsibilities of a class representative and

 that she has knowledge of this action.”); Mendez v. U.S. Nonwovens

 Corp., 312 F.R.D. 81, 107–08 (E.D.N.Y. 2014) (adequate class

 representative where there was “no question that [plaintiff] and

 the other seven named Plaintiffs have shown a willingness pursue

 this litigation” because “[t]hey have all filed sworn declarations

 in support of their present motion and complied with discovery

 requests from the Defendants for depositions and responses to

 interrogatories,      actions    which        show    that    they    are    actively

 participating in this litigation.”); Flores v. Anjost Corp., 284

 F.R.D. 112, 130 (S.D.N.Y. 2012) (“More importantly, the sworn

 affidavits of named Plaintiffs clearly demonstrate that Plaintiffs

 are   familiar   with,     and   are     actively         participating     in,    this

 litigation.”); Hamelin v. Faxton–St. Luke’s Healthcare, 274 F.R.D.

 385, 396 (N.D.N.Y. 2011) (“The affidavits of the named plaintiffs

 exhibit sufficient knowledge concerning the class claims and no

 class members have interests antagonistic to one another.”).

             Indeed,    here,     there      was      no    communication      between

 Plaintiff and his counsel before or after initiating this action

 until two months before his deposition and Mrs. Russell testified

                                          14
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 15 of 23 PageID #: 371



 she did not communicate with Pashkin at all throughout 2018. Other

 than attending a deposition8, where he made clear he lacks a

 fundamental understanding of this case and the role he plays,

 Plaintiff has not demonstrated an “interest in vigorously pursuing

 the claims of the class.”           Wexler, 2019 WL 5694028, at *3.

              Plaintiff cites to this Court’s decisions in In re

 Playmobil Antitrust Litig., 35 F. Supp. 2d 231 (E.D.N.Y. 1998) and

 Briceno v. USI Servs. Grp., Inc., No. 09-CV-4252, 2012 WL 4511626

 (E.D.N.Y. Sept. 28, 2012) to argue that Plaintiff is qualified to

 act as a class representative. (Pl. Opp. at ECF pp. 7-8.) However,

 in   those   cases,   unlike    here,       plaintiffs    were   adequate     class

 representatives because they were “actively involved in the case,

 having   reviewed     the   complaint,          interrogatories,     and   document

 requests, and have responded to discovery requests and appeared

 for depositions.” In re Playmobil, 35 F. Supp. 2d at 243; Briceno,

 2012 WL 4511626, at *8 (finding class representatives adequate

 where “Plaintiffs have all appeared for depositions, provided

 affidavits    in   support     of    the    class    claims,   and    expressed   a

 willingness and desire to represent the interests of the putative

 class” (emphasis added)). The Court struggles to draw a comparison




 8 The Moving Defendants sought the Court’s intervention to compel
 Plaintiff’s compliance with a properly served Notice of
 Deposition. (Jan. 23, 2019 Letter, D.E. 16.) The motion was
 abandoned after Plaintiff provided his availability for a
 deposition. (Jan. 29, 2019 Letter, D.E. 17.)
                                            15
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 16 of 23 PageID #: 372



 between the proposed class representatives in those cases to

 Plaintiff here.

             Plaintiff’s counsel purports to argue that the Court

 should not deny class certification because, at the time of

 Plaintiff’s deposition, Defendants did not respond to discovery,

 including requests for Defendants’ net worth, and thus he did not

 know “whether or not this case could proceed as a class or whether

 or not Defendants’ net worth warranted proceeding as a class.”

 (Pashkin Decl. ¶ 30.)       However, as stated, “[t]he defendant need

 not wait for the plaintiff to act [and] [t]he defendant may move

 for an order denying class certification.”            Fedotov, 354 F. Supp.

 2d at 478 (internal quotation marks and citations omitted).            Thus,

 where, as here, testimony revealed that Plaintiff is not an

 adequate    class   representative,       Plaintiff    cannot   satisfy   the

 requirements of Federal Rule of Civil Procedure 23(a) and class

 certification must be denied.         Wexler, 2019 WL 5694028, at *6 &

 n.1 (“In the absence of adequacy, there is no need to analyze the

 other three requirements for certification of a class action.”).

             The Court also rejects Plaintiff’s argument that his

 willingness to prosecute this case is “enhanced” because his wife

 “is able and willing to help [Plaintiff] better understand the

 nature of a class action lawsuit and better understand the basis

 of the lawsuit.”     (Pl. Opp. at ECF p. 10.)         The Court cannot find

 any legal justification to allow Plaintiff to proceed as class

                                      16
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 17 of 23 PageID #: 373



 representative when testimony reveals that his wife, who is not a

 party to the action, is making decisions behind the scene on behalf

 of the proposed class.       Cf. Morangelli v. Chemed Corp., 275 F.R.D.

 99, 120 (E.D.N.Y. 2011).           To the contrary, the law is clear that

 Plaintiff, as class representative, must have the knowledge to

 protect the interests of the class.9 Baffa, 222 F.3d at 61 (stating

 that “class representative status may properly be denied ‘where

 the    class    representatives      have      so    little       knowledge    of    and

 involvement in the class action that they would be unable or

 unwilling to protect the interests of the class against the

 possibly competing interests of the attorneys.’”) (quoting Maywalt

 v. Parker & Parsley Petroleum Co., 67 F.3d 1072, 1077–78 (2d Cir.

 1995)).

                Plaintiff   also      argues         that      a     proposed        class

 representative “should not have to agree to be responsible for his

 ‘pro-rata’ share of costs” by urging the Court to apply the

 reasoning set forth in In re WorldCom, Inc. Sec. Litig., 219 F.R.D.

 267,   283     (S.D.N.Y.   2003)    for    the      proposition      that   enforcing

 Disciplinary Rule 5–103(b) of the Model Code (“DR 5–103”) “in the

 context of a FDCPA class action [ ] would undermine the purpose of


 9 In any event, Mrs. Russell’s testimony similarly shows she has
 no familiarity with the responsibilities of a class
 representative and that she had limited contact with Plaintiff’s
 counsel throughout the tenure of this action. Therefore, even
 with Mrs. Russell’s support, Plaintiff is still not an adequate
 class representative.
                                           17
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 18 of 23 PageID #: 374



 both the FDCPA and Rule 23” (Pl. Opp., at ECF pp. 2, 6).             However,

 In re WorldCom analyzed adequate class representation in context

 of the Private Securities Litigation Reform Act (“PSLRA”).                 219

 F.R.D. at 283-86.     Courts in this circuit deny class certification

 under the FDCPA where “the fee arrangement between plaintiff and

 his counsel did not require plaintiff to bear” the responsibility

 for his pro rata share of costs and expenses of the suit.              Wilner

 v. OSI Collection Servs., Inc., 201 F.R.D. 321, 326 (S.D.N.Y. 2001)

 (citing Berrios v. Sprint Corp., No 97–CV-0081, 1998 WL 199842 at

 *14–17 (E.D.N.Y. Mar. 16, 1998); Weber v. Goodman, 9 F. Supp. 2d

 163, 174 (E.D.N.Y. 1998)).         The Court sees no reason to depart

 from this standard.10     Plaintiff testified that he had no knowledge

 regarding the requirement that he finance his “pro rata” share of

 costs and his wife testified that Plaintiff’s counsel would “pay

 all of the costs” associated with this action.              (Pl. Tr. 23:5-

 24:5; Russell Tr. 24:23-25:9; see also Pashkin Decl. ¶ 27.)                 On

 that basis, Plaintiff is not an adequate class representative.

             Therefore, Plaintiff is not qualified to serve as class

 representative     because    he   has    “so   little   knowledge    of   and

 involvement in the class action that [he] would be unable or




 10Unlike the PSLRA, plaintiffs are entitled to minimal recovery
 under the FDCPA. As stated in In re WorldCom, unlike here,
 there are “sure to be substantial expenses” in cases brought
 under the PSLRA. 219 F.R.D. at 286. In this context,
 Plaintiff’s policy concerns are misplaced.
                                      18
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 19 of 23 PageID #: 375



 unwilling to protect the interests of the class against the

 possibly competing interests of the attorneys.”             Baffa, 222 F.3d

 at 61 (internal quotation marks and citation omitted).

       B.    Class Counsel

             Defendants    also    argue     that   class   counsel     is   not

 qualified to represent the class.           (Def. Am. Br. at 14-18; Def.

 Suppl. Letter, D.E. 33.)       Having determined that Plaintiff is not

 an adequate class representative, the Court need not address

 whether Plaintiff’s counsel is adequate. See Beck, 1995 WL 422067,

 at *7 n.1 (declining to address adequacy of class counsel where

 the court found plaintiffs were not adequate representatives).

 However, as detailed below, the issue warrants further discussion.

             Class counsel is adequate “where the class attorneys are

 experienced    in   the   field   or    have   demonstrated    professional

 competence in other ways, such as by the quality of the briefs and

 the arguments during the early stages of the case.”                  Schwab v.

 Philip Morris USA, Inc., 449 F. Supp. 2d 992, 1106 (E.D.N.Y. 2006),

 rev’d on other grounds, McLaughlin v. Am. Tobacco Co., 522 F.3d

 215 (2d Cir. 2008). “Class [c]ounsel’s conduct in prior litigation

 is also relevant to the analysis.”             Bolivar v. FIT Int’l Grp.

 Corp., No. 12-CV-0781, 2017 WL 11473766, at *32 (S.D.N.Y. Mar. 16,

 2017), R&R adopted, 2019 WL 4565067 (S.D.N.Y. Sept. 20, 2019)

 (citation omitted).



                                        19
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 20 of 23 PageID #: 376



              Plaintiff’s counsel argues that he is experienced in his

 field and, since 2014, has “focused solely on debt collection

 defense     and    FDCPA   and    FCRA   actions    against     debt   collection

 agencies, debt buyers, and debt collection attorneys.”                  (Pashkin

 Decl. ¶ 3.)       He further argues that he has successfully completed

 “one court approved class action settlement.”              (Pl. Opp. at ECF p.

 1; Pashkin Decl. ¶ 6.)       Moreover, Plaintiff’s counsel asserts that

 he has “filed and prosecuted hundreds of lawsuits alleging numerous

 different types of violations of the FDCPA and FCRA,” brought as

 proposed class actions, that “usually settle on an individual

 basis.”     (Pashkin Decl. ¶¶ 4-5.)

              Plaintiff’s counsel is no stranger to this Court and has

 appeared as counsel in numerous FDCPA cases.             However, Plaintiff’s

 and Mrs. Russell’s testimony demonstrates that Plaintiff’s counsel

 did not communicate with his clients for nearly a year after

 initiating        this   action    and    that     he   never    explained    the

 responsibilities of a class representative.               Moreover, after the

 parties briefed this motion, it came to the Court’s attention that

 Plaintiff’s counsel “has engaged in a pattern of abandoning his

 cases.”11    See Caruso v. Fin. Recovery Servs., Inc., No. 19-CV-


 11See Taylor v. Vt. Dep’t of Educ., 313 F.3d 768, 776 (2d Cir.
 2002) (holding that the court may take judicial notice of public
 records); Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir.
 2006) (“[D]ocket sheets are public records of which the court
 [may] take judicial notice.”).


                                          20
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 21 of 23 PageID #: 377



 4706,    2020   WL   489533,   at   *1    n.1    (E.D.N.Y.    Jan.   30,   2020)

 (collecting cases where the court “had to dismiss eight cases

 brought by [Plaintiff’s counsel] for failure to prosecute.”);

 Barrios v. Monarch Recovery Mgmt., Inc., No. 19-CV-4448, 2020 WL

 376570, at *2 n.1 (E.D.N.Y. Jan. 23, 2020) (noting that the Court

 had     “to     dismiss    two      cases       brought      by   [Plaintiff’s

 counsel] . . . for failure to prosecute and non-compliance.”).

 Indeed, in Radie v. Forster & Garbus, LLP, No. 19-CV-0739 (E.D.N.Y.

 2019), this Court dismissed a FDCPA case, initiated by Plaintiff’s

 counsel, for lack of prosecution.               (See Radie, No. 19-CV-0739,

 D.E. 19.)

               In Radie, defense counsel12 informed the Court that, as

 of December 20, 2019, Plaintiff’s counsel assumed a position with

 the New York City Department of Education, that he “failed to

 respond to approximately 90 percent of the emails [ ] sent to him

 regarding outstanding FDCPA actions,” and that his “law office

 telephone has been disconnected and he has ignored every telephone

 message which I have placed on his cellular telephone voice mail.”

 (Radie, No. 19-CV-0739, Dec. 20, 2019 Letter, D.E. 15.)                    After

 Plaintiff’s counsel failed to respond to a notice of impending

 dismissal for failure to prosecute, the Court entered an Order of

 Dismissal.      (See Radie, No. 19-CV-0739, D.E. 19.)             This conduct




 12   Defense counsel here is the same as in Radie.
                                          21
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 22 of 23 PageID #: 378



 prompted the Court to enter the February 10, 2020 Electronic Order

 here that directed Plaintiff’s counsel to state whether he intends

 to prosecute this case.         (See Feb. 10, 2020 Elec. Order.)           On

 February 17, 2020, Plaintiff’s counsel informed the Court that

 “Plaintiff intends to prosecute this case” but did not provide any

 further explanation.      (Feb. 17, 2020 Letter, D.E. 32.)

             The Court recognizes Plaintiff’s counsel’s experience in

 defending and prosecuting individual consumer protection cases.

 Nonetheless, Plaintiff’s counsel’s recent conduct, including his

 failure to obey numerous court orders issued by this Court and

 others within this District in FDCPA actions, leads the Court to

 conclude that Plaintiff’s counsel may not be “qualified . . . to

 conduct the litigation.”        In re TCW/DW N. Am. Gov’t Income Tr.

 Sec. Litig., 941 F. Supp. 326, 340 (S.D.N.Y. 1996) (citing In re

 Joint E. and S. Dist. Asbestos Litig., 78 F.3d 764, 778 (2d Cir.

 1996)); Kingsepp v. Wesleyan Univ., 142 F.R.D. 597, 602 (S.D.N.Y.

 1992) (denying class certification where “[counsel’s] documented

 failures to comply with a variety of court orders, statutory

 requirements, and the Federal Rules of Civil Procedure indicate[d]

 that he [was] not an attorney who should be entrusted to conduct

 the proposed litigation”); Sicinski v. Reliance Funding Corp., 82

 F.R.D. 730, 734 & n.2 (S.D.N.Y. 1979) (class certification denied

 where counsel’s performance was unsatisfactory); Auscape Int’l v.

 Nat’l Geographic Enters. Inc., No. 02-CV-6441, 2003 WL 23531750,

                                      22
Case 2:17-cv-04274-JS-AYS Document 34 Filed 03/16/20 Page 23 of 23 PageID #: 379



 at *9 (S.D.N.Y. July 25, 2003) (finding class counsel inadequate

 because, among other reasons, they had been “repeatedly criticized

 extensively for their behavior in other actions.”).

             Therefore, Plaintiff has failed to prove adequate class

 representation and class counsel as required by Federal Rule of

 Civil Procedure 23(a).

                                  CONCLUSION

             The Moving Defendants’ motion (D.E. 22) is GRANTED and

 class certification is DENIED. The parties are directed to proceed

 with discovery on the merits of Plaintiff’s individual claims

 against Defendants.

             The parties are further directed to advise the Court

 within fourteen (14) days of the date of this Order whether they

 wish to schedule a settlement conference with Magistrate Judge

 Shields by filing a joint letter on ECF.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

 Dated:      March   16 , 2020
             Central Islip, New York




                                      23
